DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6 April 2021.  These drawings are acceptable.
Specification
The amended specification was received on 6 April 2021.  This amended specification is acceptable.
Allowable Subject Matter
Claims 24-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 24
Regarding claim 31, the art of record does not teach or render obvious, either alone or in combination, a method for applying filing material including the step of acquiring a patient-specific dental matrix, the patient-specific dental matrix having been customized to match contours of one or more teeth of a patient's mouth in combination with the elements set forth in the claim.
Regarding claim 37, the art of record does not teach or render obvious, either alone or in combination, a method for using a dental matrix to apply filing material to a tooth including the step of acquiring a patient-specific dental matrix generated based on the acquired digital impression data, the patient-specific dental matrix having an internal surface defined to contour to the initial shape for the outer surface of the first tooth, the patient-specific dental matrix having an external surface defined to contour to the initial shape for the outer surface of the second tooth in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772